ADAMS, Circuit Judge
(dissenting):
In this case, in which a 37 year old Puerto Rican American was killed by an explosion while lighting his gas stove, the defendants interposed the defense of assumption of risk.1 Since this is a diversity action, the law of Pennsylvania controls. Under Pennsylvania law the defense of assumption of risk is an affirmative one, and the burden of proof is on the party asserting it. The applicability of the assumption of risk defense depends upon the subjective knowledge of the injured party.2
Under these precepts, the defendants, to establish assumption of risk by the decedent, were required to demonstrate that Mr. Bruno placed himself in a position of danger, knowing full well that he was doing so. To prove this factual predicate, the defendants had to show (1) that Mr. Bruno knew there was a gas leak in the area where he sought to light the gas, and (2) that striking a match under such circumstances was dangerous.3
Although there was testimony that members of the Bruno household knew of the gas leak for some time, there was not one shred of evidence that Mr. Bruno was subjectively a ware of the presence of any such leak. No testimony was adduced at trial that Mr. Bruno had been told about the gas leak by his family, or that he had talked to others about it, or that he had attempted to have the leak fixed. The absence of any evidence indicating that Mr. Bruno personally was aware of the gas leak is a fatal flaw *319in the defendants’ assertion that Mr. Bruno assumed the risk of the explosion that killed him.
It would appear that the general rule requiring the defendants to prove by-substantive evidence the injured party’s subjective knowledge of the facts creating the risk of harm 4 precludes permitting the jury to infer that Mr. Bruno was aware of the gas leak merely because others in the household smelled the gas.
To fill this evidentiary gap, the majority cites cases in which various courts were faced with determining whether the injured party appreciated the risk of harm involved, the second element in the defense of assumption of risk. That issue would correspond in the present case to whether Mr. Bruno knew that lighting a match in the presence of a natural gas leak is dangerous. It would not correspond to the first element in the assumption of risk defense, whether Mr. Bruno was aware of the gas leak. None of these cases,5 then, except perhaps Schentzel v. Philadelphia National League Club,6 which we shall discuss separately, presented a problem concerning the injured party’s subjective awareness of the facts creating the danger.
The majority also relies upon Comment (d), Restatement (Second) of Torts § 496(D) (1965). That Comment, however, deals with whether the plaintiff’s testimony concerning what he knew and understood is conclusive, not whether the jury may be permitted to infer what the plaintiff knew. In addition, the commentator is referring to the plaintiff’s appreciation of' the risk of harm, not his knowledge of the facts creating the danger.6a
As to the Schentzel case, although it is not clear whether the court was discussing the plaintiff’s awareness of the *320facts creating the danger or her appreciation of the risk of harm, ample evidence may have existed for the jury to infer that Mrs. Schentzel was aware of the facts creating the hazards. The Pennsylvania Superior Court stated:
“It strains our collective imagination to visualize the situation of the wife of a man obviously interested in [baseball], whose children view the games on the home television set, and who lives in a metropolitan community, so far removed from [the knowledge that baseball spectators might be hit by foul balls] as not to be chargeable with it.” 96 A.2d at 186.
Even assuming, however, that the Schentzel court would permit the jury to infer that Mrs. Schentzel was aware that baseballs were sometimes hit into the stands merely because the community generally possesses such knowledge, such ruling should be limited either to the facts of that particular case or to cases involving plaintiffs who are spectators at, or participants in, sporting events. Although the majority opinion states that “the doctrine need not be limited to such eases,” the citations to support this contention would appear to be inapposite, as indicated in the margin. See note 5, supra. In addition, the Schentzel court itself relied exclusively upon “sports” eases, and Dean Prosser, for example, when discussing the doctrine followed in Schentzel adheres to this same pattern of examining the principle in the context of athletic contests.7
Moreover, assuming that Schentzel stands for the proposition for which it is cited by the majority — that the jury should be allowed to infer that the injured party knew the facts creating the danger merely because others do — limiting such a rule to the facts of that case or generally to cases involving sporting events is supported by logical and practical considerations.
The basic effect of the Schentzel court’s opinion was to place upon the plaintiff, at a minimum, the burden of going forward with evidence that she either had poor eyesight or was unaware that baseballs are hit into the stands. Such a result is not unreasonable in view of the facts of that case. Whether Mrs. Schentzel was aware of the facts creating the risk of harm is a question touching upon her visual ability. She had attended a baseball game, which would seem fairly to suggest that she possessed at least adequate eyesight, and the court and jury could easily determine from in-court observation whether she had inadequate eyesight.
Also, to the extent that Schentzel may be thought to alter the rule that the assumption of risk depends upon the injured party’s subjective knowledge, it should perhaps be viewed in light of the *321court’s obvious unwillingness to believe that Mrs. Schentzel did not know that baseballs are hit into the stands and its willingness, under these circumstances, to place upon her, a living, injured plaintiff8 who knew best what she can and did see, the burden of showing that she was unaware of the facts creating the danger. And, the alternative of placing such a burden upon the defendant may be considered unwise when the result would, in practical terms, mean that proprietors of sports establishments in order to limit their liability would then have to ask each entering patron whether he had ever witnessed such an event, and if not, whether he was aware of the facts creating the risk of harm.9
In the present case, unlike the situation in Schentzel, whether Mr. Bruno was aware of the gas leak depends upon his olfactory, not visual, ability. Nothing in the present case remotely suggests that he must have had an adequate sense of smell, and, because he was killed by the explosion, neither the court nor the jury was able to observe Mr. Bruno.10 Placing upon the plaintiff the burden of showing that Mr. Bruno did not have an adequate sense of smell or did not smell the gas would seem to be unjustified when, as here, the plaintiff is not the injured party, but an administrator who may not possess any more information than the defendants concerning the decedent’s knowledge of the facts creating the danger.
It would not appear inappropriate, under these circumstances, to require the defendants, in order to have the assumption of risk issue submitted to the jury, to adduce some evidence concerning Mr. Bruno’s subjective knowledge of the gas leak in his kitchen. The alternative which the majority apparently adopts here is to impose upon the plaintiff the burden of showing that the decedent had a deficient olfactory capacity. This result might well undermine the principle, followed by the Pennsylvania courts, that the defendants have the burden of proving this affirmative defense.11
For the above reasons, I would reverse the judgments of the district court and remand for a new trial.12

. The defendants asserted the assumption of risk defense in the face of the plaintiff’s theory that a natural gas leak caused the explosion. Defendants also offered the theory that the explosion was caused not by a natural gas leak but by gasoline which Mr. Bruno was using to clean automobile parts.


. Cummings v. Borough of Nazareth, 427 Pa. 14, 233 A.2d 874 (1967) ; Whitley v. Philadelphia Transp. Co., 211 Pa. Super. 288, 234 A.2d 922 (1967) ; Restatement (Second) of Torts § 469D, comment c (1965).


. Restatement (Second) of Torts § 469D, comment b (1965).


. Id. See Colosimo v. May Dept. Store Co., 325 F.Supp. 609, 611 (W.D.Pa.1971), rev’d on other grounds, 466 F.2d 1234 (3d Cir. 1972) ; Stark v. Lehigh Foundries, Inc., 388 Pa. 1, 130 A.2d 123, 127-128 (1957) ; cf. Whitley v. Philadelphia Transp. Co., 211 Pa.Super. 288, 234 A.2d 922 (1967).


. In Green v. Sanitary Scale Co., 431 F.2d 371 (3d Cir. 1970), the plaintiff was aware of the facts creating the risk of harm to him ; the principal question faced by this Court was whether he appreciated one danger (“placing his fingers too close to the gear”) as opposed to a different danger (“putting his hand into the gear”). Bartekewich v. Billinger, 432 Pa. 351, 247 A.2d 603 (1968), was a products liability case under § 402A of Restatement (Second) of Torts, in which it was necessary to determine whether the defendant’s glass-breaking machine was defectively designed. The court inquired into whether the defendant should have foreseen the possibility that workers might place themselves in “an obviously dangerous position.” Id. at 606. It did so, however, only for the purpose of deciding whether the defendant violated § 402A (whether this was the kind of risk he should have guarded against), and not for determining whether he could properly defend on an assumption of risk theory.
The court in Dorsey v. Yoder Co., 331 F.Supp. 753 (E.D.Pa.1971) (products liability) focused upon whether the plaintiff “appreciated the risk of his actions.” Id. at 765. There was no question that the plaintiff “knew about the existence of a danger. ...” Id.
Similarly, in Hennigan v. Atlantic Refining Co., 282 F.Supp. 667 (E.D.Pa. 1967), aff’d per curiam, 400 F.2d 857 (3d Cir. 1968), the trial judge discussed only the absence of evidence that the plaintiffs “appreciate [d] the danger itself and the nature, character and extent which made it unreasonable. . . . ’ ” Id., quoting Restatement (Second) of Torts, § 496(d), Comment (b) (1965).
In Watson v. Zanotti Motor Co., 219 Pa.Super. 96, 280 A.2d 670 (1971), the lower court dismissed the complaint on the ground that the plaintiff must have known of the obvious dangers of snowmobiles and therefore, had assumed the risk as a matter of law. The Superior Court reversed because “in the procedural posture of this case the allegations in the complaint that appellant knew nothing about snowmobiles or the presence of the ice patches must be taken as true.” Id. at 672. Under these circumstances, the case would not appear to lend support to the proposition for which it is cited by the majority.


. 173 Pa.Super. 179, 96 A.2d 181, 186-187 (1953).


. Restatement (Second) of Torts § 496 (D) Comment (d) (1965).


. See W. Prosser, Law of Torts 460, 463 & n. 9 (3d ed. 1964). It is also interesting to note that Professor Prosser appears to discuss the doctrine in the context of whether the injured party appreciates the danger, not whether he knew the facts creating the danger.
“Implied assumption of risk has been found in a variety of cases. By entering freely and voluntarily into any relation or situation which presents obvious danger, the plaintiff may be taken to accept it. . . . Thus those who participate or sit as spectators at sports or amusements may be taken to assume all the known risks of being hurt. .
“On the same basis, plaintiffs who enter business premises as invitees and discover dangerous conditions may be found to assume the risk when they nevertheless proceed to encounter them. The guest who accepts a ride with an automobile driver may assume the risk of his known incompetence . . . or of known defects in the car. Likewise the user of a product supplied to him may assume the risks of its known dangerous defects.” Id., at 459-461 (emphasis supplied, footnotes omitted).
It is significant that the above discussion by Dean Prosser occurs under the heading “Implied Acceptance of Risk” and not under the next heading of his treatise which is entitled “Knowledge of Risk.”


. It may be pertinent, though not squarely on point, that in a wrongful death action Pennsylvania law creates a presumption that the decedent exercised due care. See Laubach v. Haigh, 433 Pa. 487, 252 A.2d 682 (1969) ; Bragdon, Admr. v. Pittsburgh Railways Co., 375 Pa. 307, 100 A.2d 378 (1953). Although this rule would seem to apply more logically to the defense of contributory negligence, than to the typical assumption of risk defense, it may be thought to reflect a general principle of not placing the burden of proof On similar issues upon the party representing the decedent’s interest.


. See Ingersoll v. Onondaga Ilockey Club, 245 App.Div. 137, 281 N.Y.S. 505.


. Of. note S supra and accompanying text.


. Sarne v. Baltimore & O. R. Co., 370 Pa. 82, 87 A.2d 264, 270 (1952).


. A new trial would be necessary since the jury in finding for the defendants may have done so because of the theory that the explosion was caused by gasoline Mr. Bruno had been using to clean automobile parts, see note 1, supra, and not because they accepted the defendants’ assumption of risk theory.